      CASE 0:21-cv-01191-DSD-TNL Doc. 13 Filed 07/26/21 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                       Civil No. 21-1191(DSD/TNL)

Clement David King,

                 Plaintiff,

v.                                                        ORDER

Merrick B. Garland, U.S.A.G.;
Michael Carvajal, Dir. Of Bur.
of Prisons; S. Kallis, Warden,
FMC Rochester; Chad Orum, Work
Cadre Unit Manager, FMC Rochester;
Dr. M. Klein, Chief of Psychology,
FMC Rochester; Dr. Lucas, Psychologist,
FMC Rochester; J. Nerstad, Former
Correctional Systems Specialist,
FMC Rochester; and Lt. Gilbertson,
Property Lieutenant, FMC Rochester,

                 Defendants.


     This    matter   is   before   the   court   upon   the   report   and

recommendation of United States Magistrate Tony N. Leung dated

June 30, 2021.    Neither party has filed objections to the R&R in

the time period permitted.          Based on the R&R and the files,

records, and proceedings herein, IT IS HEREBY ORDERED that:

     1.     The report and recommendation [ECF No. 11] is adopted in

its entirety; and

     2.     Plaintiff’s motions for preliminary injunction [ECF Nos.

3, 7, 9] are denied as moot.

Dated: July 26, 2021                      s/David S. Doty
                                          David S. Doty, Judge
                                          United States District Court
